Citation Nr: 1645130	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right knee disorder, including arthritis, also claimed secondarily to a left knee disorder.

3. Entitlement to service connection for a left knee disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from in the U.S. Army form August 1987 to August 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board has updated the issue characterization of service connection for right and left knee disability as for any condition, not limited to arthritis.  Also, right knee compensation is reframed as including secondarily to a left knee disorder.  See 38 C.F.R. § 3.310(a) (2016) (providing for secondary service connection for a condition proximately due to or the result of service-connected disability).  

The June 2015 Written Brief Presentation from the Veteran's representative provides the contents of a medical article summary from an orthopedic surgery professor, with waiver of initial review by the RO as Agency of Original Jurisdiction (AOJ).  

The claims regarding right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran was diagnosed with essential hypertension in 1992 within approximately two years of service discharge (following reported occasional monitoring on blood pressure in service), which continued thereafter. 


	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.

Given the grant of benefit sought regarding hypertension, the Board need not address whether there was compliance with VCAA duties to notify and assist.

Under VA law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).  

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition.  See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic diseases, such as hypertension, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statement, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When, under VA law, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A.              § 5107(b).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds clear basis in the record to award service connection for hypertension, particularly in view of application of VA's benefit-of-the-doubt doctrine.   

Regarding this, Service Treatment Records (STRs) state in October 1989 evaluation for a possible heart murmur.  He then received a normal cardiac evaluation.              The blood pressure measurements in service were generally normal.  

Post-service September 1992 private clinical evaluation denoted a diagnosis of hypertension at that time.  Blood pressure had been measured at 160 (systolic) /  106 (diastolic).  More readings taken confirmed high blood pressure.  The Veteran's own report was that his blood pressure had begun to show elevated readings in 1990 intermittently on medical appointments.  The impression given was of probable essential hypertension.  

Upon being treated again, by another private physician in April 1993 the Veteran was indicated to have history of problems with hypertension, few symptoms,                but blood pressure reading from March that year consisting of 155 / 109.                     After that in August, the Veteran was again found to have hypertension, fairly good control, with a couple blood pressure readings in the low 90s range.  

Medical records next show treatment for a hypertensive condition in the year 2005, at which point a private endocrinologist indicated the Veteran had been under his treatment for combination hypertension, hypokalemia and primary hyperaldosteronism.  There was some degree of causal relationship between these three conditions.  The physician observed however, the Veteran's hypertension was longstanding, and also required over three drugs to control.  Five years later in 2010, at a cardiology clinic, the Veteran's diagnosis of hypertension was again confirmed, discussed relevant to his overall cardiological status including some manifestation of coronary artery disease.       

The Board will grant service connection for hypertension.  The Veteran had hypertension confirmed September 1992.  This is outside the one-year timeframe during which presumptive service connection applies under 38 C.F.R. § 3.309(a) for hypertension as a "chronic disease," however, there was still only a two-year gap between service and initial treatment.  That record from back in 1992 acknowledges the Veteran had been getting treatment since 1990.  There is thus clear linkage to service.  Over the years, moreover, the Veteran continued to receive evaluation and treatment for hypertension.  Some breaks in documented treatment appeared, such as between 1993 and 2005.  However, even 2005 record itself denoted "longstanding history" of hypertension, underscoring long-term existence.  There is justifiably found a legitimate pattern of continuity of symptomatology.  See again, 38 C.F.R. § 3.303(b).  While at that point there were contributing conditions to hypertension, including hyperaldosteronism, there is no reason to indicate that it was not continuation of the original hypertensive condition, itself originating during or very soon after service.  

While further medical examination might provide more information, there is enough favorable evidence of record.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection are met.  See 38 U.S.C.A. § 5107(b);             38 C.F.R. § 3.102.  
ORDER

Service connection for hypertension is granted.


REMAND

On the remaining claims of service connection for the right and left knee disorders, the Veteran requires further examination.  The Veteran had a VA examination in December 2012 in which the examiner stated: "I found that the Veteran had left and right knee problems in the military [having diagnosed patellofemoral syndrome] that were noted to be in the patella area bilaterally but not in the knee joint.  These conditions were not found on his separation history and physical exam, so I am not able to opine that his present knee condition is related to military service."  

However, the opinion appears incomplete.  For one, the examiner limited STRs records discussion to separation, when there were considerable left knee problems already in service.  Second, the opinion still does not rule out connection between orthopedic symptoms in service, and later patellofemoral syndrome.  

Accordingly, these claims are REMANDED for the following action:

1. Contact the Veteran and inform him of the opportunity to obtain additional records in support of his claims for  right and left knee disabilities.  This includes VA and/or private medical records.  If the Veteran intends for VA to obtain private treatment records on his behalf, furnish him a medical release form (VA Form 21-4142) for this purpose, and obtain records based on the information identified.

2. Schedule the Veteran for an orthopedic examination. The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner             in conjunction with the examination.  All indicated tests and studies should be performed, and all findings           should be set forth in detail. 

Determine the current nature and extent of the Veteran's claimed right and left knee disorders, including whether involving patellofemoral syndrome and/or any form of joint arthritis  (including if there is such condition understood as arthritis specifically of patellofemoral region).

For a left knee disorder then indicate the following:               

(1) Did the condition in question clearly and unmistakably pre-exist service?  
(2) If so, was the condition permanently aggravated           in service?
(3) If the condition did not pre-exist, was the condition at least as likely as not (50 percent or greater probability) incurred during military service, or to a compensable degree within one-year of separation?

For right knee disorder, opine whether the disorder           at least as likely as not (50 percent or greater probability) was incurred during military service, or to a compensable level one year after service.  Moreover, if the left knee disorder by prior opinion had objective relationship to service, opine whether the right knee disorder developed secondarily to the left knee problem, either by initial causation or chronic aggravation.   

The examiner should consider earlier VA examination findings, and the medical journal information                    the Veteran's representative provided in June 2015.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Then review the claims file.  If the directives specified in this remand have not been implemented, proper corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Thereafter, readjudicate the claims remaining                     on appeal, in light of all additional evidence received.            If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on the next page)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


